Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 10/30/2020 has been entered.  All previous 112 rejections and objections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp (US20130092745) in view of Kawano (US20140366830) and Hannah (US20170204829) and in further view of Harris (US20080264374) as evidenced by Wischstadt (US20140119949).
Claim 1:  Karp discloses a pressure washer comprising a pump (18) having a relatively low pressure fluid inlet (Fig. 1, note line coupling from 24) and provide a relatively high pressure fluid outlet (25); an engine (10) coupled with the pump for 
Karp is silent about providing a pulse width modulated current to the electric starter.  However, Kawano teaches an engine apparatus having an electric starter (Fig. 3) in which a controller (102) actuates the electric starter (106) by providing a pulse width modulated current to the electric starter (paragraphs 11, 23 and 33).  It would have been obvious before the effective filing date of the invention to a skilled artisan to carry out signaling from the controller to the electric starter of Karp by way of pulse width modulated current as taught by Kawano in order to gradually increase the duty cycle and provide a soft-start and avoid excessive starting current (see paragraph 11 of Kawano).
Karp is also silent regarding the starter being engageable with an input shaft of the pump or mounted to a pump housing.  However, Hannah teaches a starter arrangement (110 which could also broadly be read to include 104) which is engageable with an input shaft of the pump (108 via 104) or mounted to a pump housing (see Figs. 1, Examiner noting how 110 is mounted to upper housing portion of 108).  It would have been obvious before the effective filing date of the invention to a skilled artisan to arrange the starter as taught by Alexander in the apparatus of Karp in order to make the overall pressure washer more compact and take up less space.

Claim 2: Karp, Kawano, Hannah and HarrisSpinelli teach the previous limitations.  Karp further discloses that the pump includes an axial piston pump (paragraph 36).  
Claim 3:  Karp, Kawano, Hannah and Harris teach the previous limitations.  Karp further discloses that the electric starter is associated with the engine (Fig. 1).
Claim 5:  Karp, Kawano, Hannah and Harris teach the previous limitations.  Karp further discloses that the flow sensor is coupled with fluid inlet of the pump (paragraph 24).
Claim 6:  Karp, Kawano, Hannah and Harris teach the previous limitations.  Karp further discloses that the flow sensor is coupled with the fluid outlet the pump (paragraph 3).
Claim 9:  Karp, Kawano, Hannah and Harris teach the previous limitations.  Karp further discloses that the controller energizes a starter motor (note “M” as part of the starter in Figure 1) of the electric starter in response to the control signal from the flow sensor (paragraph 24).
Claim 10:  Karp, Kawano, Hannah and Harris teach the previous limitations.  Karp discloses that the controller actuates an electric motor (note “M” as part of the starter in Figure 1) of the electric starter in response to the control signal from the flow sensor but is silent about the specific details of a starter engagement mechanism being actuated.  However, Kawano teaches a starter engagement mechanism being actuated as part of the electric starter (see paragraph 22).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a starter engagement mechanism as taught by Kawano with the starter of Karp in order to transfer electrical energy to kinetic motion that will initiate start-up of the engine.
Claim 11:  Karp, Kawano, Hannah and Harris teach the previous limitations.  Karp further discloses that the controller is further configured to provide a signal for controlling an automatic choke associated with the engine (paragraph 37).
Claim 12:  Karp, Kawano, Hannah and Harris teach the previous limitations.  Karp further discloses that the controller is further configured to shut down the engine in response to the flow sensor detecting a discontinuation of flow through the pump (paragraphs 27-28).
Claim 13:  Karp, Kawano, Hannah and Harris teach the previous limitations.  Karp further discloses that the controller is configured to shut down the engine after a predetermined time period (see Abstract, paragraphs 3, 11).
Claim 14:  Karp, Kawano, Hannah and Harris teach the previous limitations.  Karp further discloses that the controller is further configured to receive a signal indicating an operating state of the engine (paragraph 30).
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp (US20130092745) in view of Kawano (US20140366830) and Hansen (US 2013/0111865) and in further view of Harris (US20080264374) as evidenced by Wischstadt (US20140119949).
Claim 19:  Karp discloses a pump system comprising a pump (18) configured to receive a fluid inlet and provide a fluid outlet (Fig. 1); an engine (10) coupled with the pump for driving the pump to pump fluid from the fluid inlet and expel fluid from the fluid outlet (Fig. 1); an electric starter (14) engageable with the engine for starting the engine (Fig. 1); a flow sensor (44) coupled with the fluid inlet of the pump and configured to provide a control signal in response to detecting fluid flow through the pump (paragraph 24); and a controller (16) configured to actuate the starter for starting the engine in response to the control signal from the flow sensor (paragraph 24).

Karp is additionally silent about control features providing engine fault detection including monitoring engine rotation/speed and discontinuing automated starting upon detection of failure to keep running condition.  However, Harris teaches an engine driven pump (see paragraph 11) having control features involving monitoring engine/rotation speed (via sensors 19, see paragraph 19) and detecting a failure to keep running condition (paragraph 22, Examiner noting that an engine interlock condition will prevent continuous engine running/operation) which will involve discontinuing automated starting (see paragraph 22, “the ‘unavailable’ state may indicate to controller 20 that conditions are incorrect for use of the respective starter”).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include sensor/safety features into the controller of Karp from Harris in order to keep the engine/starter from getting damaged.  Harris’ sensors provide information relating to engine RPM and, while not mentioning monitoring the rotational status of the engine, such data is easily monitored and gathered, as evidenced by Wischstadt (see 
Claim 20:  Karp, Kawano, Hansen and Harris teach the previous limitations.  Karp further discloses that the controller is further configured to shut the engine down after a predetermined time period of not receiving the control signal from the flow sensor indicating fluid flow through the pump (paragraphs 27-28).
Claim 21:  Karp, Kawano, Hansen and Harris teach the previous limitations.  Karp further discloses that the controller is further configured to monitor one or more operating conditions associated with the engine (paragraph 30).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp (US20130092745) in view of Kawano (US20140366830), Hannah (US20170204829) and Harris (US20080264374) and in further view of Gilpatrick (US20140203102).
Claims 7-8:  Karp, Kawano, Hannah and Harris teach the previous limitations.  Karp further discloses that the flow sensor is configured to detect fluid flow through the pump in response to an opening by a trigger assembly of a spray lance (paragraph 24) but does not mention using a demand valve controlled by the trigger assembly.  However, Gilpatrick teaches using a trigger assembly/demand valve combination (see paragraph 37) which allows for manual input in deciding when to operate the pump and conveniently locates the input in the tool that performs the water spraying.  It would have been obvious before the effective filing date of the invention to a person having .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp (US20130092745) in view of Kawano (US20140366830), Hannah (US20170204829), Gilpatrick (US20140203102), Islam (US 5,674,006) and Harris (US20080264374) as evidenced by Wischstadt (US20140119949).
Claim 22:  Karp discloses a pressure washer comprising an axial piston pump (paragraph 36) having an inlet for receiving a relatively low pressure fluid and an outlet for providing a flow of relatively high pressure fluid (Fig. 1); a trigger (38) associated with a high pressure lance (26) coupled with the pump outlet; a flow sensor (44) coupled with the pump inlet and providing a control signal in response to detecting fluid flow through the pump when the trigger is actuated (paragraph 24); an engine (10) coupled with the pump for driving the pump; an electric starter (14) coupled with the engine for starting the engine (Fig. 1); and a controller (16) configured to actuate the electric starter to start the engine in response to the control signal from the flow sensor when the engine is not running (paragraph 24).
Karp is silent about providing a pulse width modulated current to the electric starter.  However, Kawano teaches an engine apparatus having an electric starter (Fig. 3) in which a controller (102) actuates the electric starter (106) by providing a pulse width modulated current to the electric starter (paragraphs 11, 23 and 33).  It would have been obvious before the effective filing date of the invention to a skilled artisan to carry out signaling from the controller to the electric starter of Karp by way of pulse 
Karp is also silent regarding the starter being engageable with an input shaft of the pump or mounted to a pump housing.  However, Hannah teaches a starter arrangement (110 which could also broadly be read to include 104) which is engageable with an input shaft of the pump (108 via 104) or mounted to a pump housing (see Figs. 1, Examiner noting how 110 is mounted to upper housing portion of 108).  It would have been obvious before the effective filing date of the invention to a skilled artisan to arrange the starter as taught by Alexander in the apparatus of Karp in order to make the overall pressure washer more compact and take up less space.
Karp also does not disclose a control valve.  However, Gilpatrick teaches using a trigger assembly/control valve combination (see paragraph 37) which allows for manual input in deciding when to operate the pump and conveniently locates the input in the tool that performs the water spraying.  It would have been obvious before the effective filing date of the invention to a person having skill in the art to include an associated valve as taught by Gilpatrick in the operation control within Karp so as not to allow an operator the convenience of causing fluid flow at the point of where the tool was used.
Karp also does not disclose a diagnostic evaluation of its flow sensor.  Islam, however, teaches conducting a diagnostic evaluation a flow sensor (col. 7, lines 52-56, “flow sensor”) which diagnostic process could prevent damage caused to or by the pump due to a malfunctioning sensor.  It would have been obvious before the effective filing date of the invention to a person having skill in the art to diagnose sensors and 
Karp is additionally silent about control features providing engine fault detection including monitoring engine rotation/speed and discontinuing automated starting upon detection of failure to keep running condition.  However, Harris teaches an engine driven pump (see paragraph 11) having control features involving monitoring engine/rotation speed (via sensors 19, see paragraph 19) and detecting a failure to keep running condition (paragraph 22, Examiner noting that an engine interlock condition will prevent continuous engine running/operation) which will involve discontinuing automated starting (see paragraph 22, “the ‘unavailable’ state may indicate to controller 20 that conditions are incorrect for use of the respective starter”).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include sensor/safety features into the controller of Karp from Harris in order to keep the engine/starter from getting damaged.  Harris’ sensors provide information relating to engine RPM and, while not mentioning monitoring the rotational status of the engine, such data is easily monitored and gathered, as evidenced by Wischstadt (see paragraphs 17 and 76) so as to inform by visual indication an operator of present engine operation status.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include engine operation status as taught by Wischstadt into the apparatus of Karp in order to visually inform/alert an operator of engine/pump status.
15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp (US20130092745) in view of Kawano (US20140366830), Hannah (US20170204829) and Harris (US20080264374) and in further view of Gilpatrick (US20100315246).
Claim 15:  Karp, Kawano, Hannah and Harris teach the previous limitations.  Karp teaches the previous limitations but is silent as to the operating state of the engine includes a start fault associated with the engine.  However, Gilpatrick teaches a pump system which possesses controller/circuitry (243) that can receive information regarding a start fault state of the engine (paragraph 24, Examiner noting that a low oil condition will prevent starting and a fault condition will be issued).  It would have been obvious before the effective filing date of the invention to a person having skill in the art to include fault condition monitoring as taught by Gilpatrick in the operation control within Karp so as not to allow the engine to operate when oil conditions are low, which will damage the engine.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp (US20130092745) in view of Kawano (US20140366830), Hannah (US20170204829) and Harris (US20080264374) and in further view of Kaiser (US20060027253).
Claim 16:  Karp, Kawano, Hannah and Harris teach the previous limitations.  Karp teaches the previous limitations but is silent as to whether the operating state of the engine includes an operation fault associated with the engine. However, Kaiser teaches a pump system which possesses controller/circuitry (500) that can receive information regarding an operation fault associated with the engine (paragraph 108).  It would have been obvious before the effective filing date of the invention to a person having skill in the art to include fault condition monitoring as taught by Kaiser in the .
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp (US20130092745) in view of Kawano (US20140366830), Hannah (US20170204829) and Harris (US20080264374) and in further view of Islam (US 5,674,006).
Claim 17:  Karp, Kawano, Hannah and Harris teach the previous limitations.  Karp does not disclose a diagnostic evaluation of the flow sensor and one additional sensor.  Islam, however, teaches conducting a diagnostic evaluation a flow sensor (col. 7, lines 52-56, “flow sensor”) and one additional sensor (col. 7, lines 60-64, “temperature sensor”) which diagnostic process could prevent damage caused to or by the pump due to a malfunctioning sensor and which additional sensor could indicate unsafe operating conditions.  It would have been obvious before the effective filing date of the invention to a person having skill in the art to diagnose sensors and include additional sensors as taught by Islam in the operation control within Karp so as not to operate the engine/pump using a faulty sensor which could cause damage to the pump/engine as well as provide additional information regarding unsafe operating conditions.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp (US20130092745) in view of Kawano (US20140366830), Hannah (US20170204829) and Harris (US20080264374) and in further view of Sutton (US 5,072,703).
Claim 18:  Karp, Kawano, Hannah and Harris teach the previous limitations.  Karp discloses the previous limitations except that the controller is further configured to shut down the engine in response to determining a starter battery voltage below a .

Response to Arguments
Applicant's arguments have been fully considered but are unpersuasive.  With respect to the new amendments, Examiner has further relied upon Harris to teach the new limitations relating to the failure to keep running condition as well as Wischstadt with regard to the engine operation/rotating status.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.